Case 1:20-cv-23151-BB Document 5 Entered on FLSD Docket 08/04/2020 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                            CASE NO.: 1:20-cv-23151-BLOOM/LOUIS

 KAREEM PICKERING and AARON                )
 MUHAMMED,                                  )
                                            )
             Plaintiffs,                    )
                                            )
 v.                                         )
                                            )
 AKAL SECURITY, INC.,                       )
                                            )
             Defendant.                     )
 __________________________________________)

                                    ANSWER TO COMPLAINT

         COMES NOW, Defendant Akal Security, Inc. ("Defendant” or “Akal Security”), by and

 through the undersigned counsel, and answers the Complaint of Plaintiffs Kareem Pickering and

 Aaron Muhammed ("Plaintiffs"), as follows:

       1.        Answering paragraph 1 of the Complaint, Defendant admits only that Plaintiffs

 bring this action seeking damages for alleged race and national origin discrimination pursuant to

 the Florida Civil Rights Act of 1992 (“FCRA”), but denies any such claims have any merit or that

 Plaintiffs are entitled to any relief whatsoever.

       2.        Defendant admits the allegations in paragraph 2 of the Complaint.

       3.        Answering paragraph 3 of the Complaint, Defendant admits that venue is proper in

 this Court, but denies that any valid claims are asserted by Plaintiffs.

       4.        Defendant admits the allegations in paragraph 4 of the Complaint.

       5.        Defendant admits the allegations in paragraph 5 of the Complaint.

       6.        Answering paragraph 6 of the Complaint, Defendant admits Plaintiffs were
Case 1:20-cv-23151-BB Document 5 Entered on FLSD Docket 08/04/2020 Page 2 of 6
                                                      CASE NO.: 1:20-cv-23151-BLOOM/LOUIS


 employed by Defendant.      Defendant denies the remaining allegations in paragraph 6 of the

 Complaint.

      7.        Answering paragraph 7 of the Complaint, Defendant admits that it was an employer

 within the meaning of the FCRA and that it did business in Miami-Dade County. Defendant denies

 the remaining allegations in paragraph 7 of the Complaint.

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

      8.        Defendant denies the allegations in paragraph 8 of the Complaint.

                                   STATEMENT OF FACTS

      9.        Answering paragraph 9 of the Complaint, Defendant admits that Plaintiffs are African-

 American males and worked for Defendant. Defendant denies the remaining allegations in

 paragraph 9 of the Complaint.

     10.        Answering paragraph 10 of the Complaint, Defendant admits that Plaintiffs were both

 terminated on or about September 19, 2018. Defendant denies the remaining allegations in

 paragraph 9 of the Complaint.

     11.        Answering paragraph 11 of the Complaint, Defendant admits that two armed

 detention officers who left a shotgun in a van were issued a suspension. Defendant denies the

 remaining allegations in paragraph 11 of the Complaint.

     12.        Defendant denies the allegations in paragraph 12 of the Complaint.

     13.        Defendant denies the allegations in paragraph 13 of the Complaint.

     14.        Defendant denies the allegations in paragraph 14 of the Complaint.

                                            COUNT I

                              FRCA – RACE DISCRIMINATION

     15.        Defendant incorporates paragraphs 1-14 as if fully set forth herein.



                                                  2
Case 1:20-cv-23151-BB Document 5 Entered on FLSD Docket 08/04/2020 Page 3 of 6
                                                      CASE NO.: 1:20-cv-23151-BLOOM/LOUIS


     16.        Defendant denies the allegations in paragraph 16 of the Complaint.

     17.        Defendant denies the allegations in paragraph 17 of the Complaint.

     18.        Defendant denies the allegations in paragraph 18 of the Complaint.

     19.        Defendant denies the allegations in paragraph 19 of the Complaint.

                                            COUNT II

                      FRCA – NATIONAL ORIGIN DISCRIMINATION

     20.        Defendant incorporates paragraphs 1-19 as if fully set forth herein.

     21.        Defendant denies the allegations in paragraph 21 of the Complaint.

     22.        Defendant denies the allegations in paragraph 22 of the Complaint.

     23.        Defendant denies the allegations in paragraph 23 of the Complaint.

     24.        Defendant denies the allegations in paragraph 24 of the Complaint.

        To the extent that Plaintiffs’ prayer for relief requires a response or any allegation remains

 unanswered, Defendant denies such allegations.

                          AFFIRMATIVE AND OTHER DEFENSES

                                        FIRST DEFENSE

        The Complaint should be dismissed, in whole or in part, because some or all of Plaintiffs’

 allegations fail to state a claim upon which relief can be granted.

                                       SECOND DEFENSE

        All or part of Plaintiffs’ claims are barred by the applicable statutes of limitations.

                                        THIRD DEFENSE

        Plaintiffs’ claims may be barred on doctrines of laches, unclean hands, and after acquired

 evidence.




                                                  3
Case 1:20-cv-23151-BB Document 5 Entered on FLSD Docket 08/04/2020 Page 4 of 6
                                                        CASE NO.: 1:20-cv-23151-BLOOM/LOUIS


                                       FOURTH DEFENSE

        The Complaint may be barred, in whole or in part, because Defendants at all times acted

 reasonably and in good faith towards Plaintiffs.

                                         FIFTH DEFENSE

        The Complaint may be barred, in whole or in part, by Plaintiffs’ failure to mitigate their

 alleged damages.

                                         SIXTH DEFENSE

        Any adverse employment actions taken against Plaintiffs were for business reasons

 unrelated to their race or national origin.

                                       SEVENTH DEFENSE

        Any alleged damages claimed by Plaintiffs were not proximately cause by the actions of

 Defendant and/or were caused by Plaintiffs’ own actions.

                                        EIGHTH DEFENSE

        To the extent any adverse employment action was motivated in part by Plaintiffs’ race or

 national origin, the same action would have been taken by Defendant even in the absence of such

 motivation.

                                        NINTH DEFENSE

        Plaintiffs’ claims are barred in whole or part because they failed to timely exhaust their

 administrative remedies.

        Defendant reserves the right to amend its Answer, to add affirmative or other defenses,

 or to withdraw defenses as deemed appropriate after discovery.

        WHEREFORE, having fully answered the Complaint, Defendant Akal Security

 respectfully requests:



                                                    4
Case 1:20-cv-23151-BB Document 5 Entered on FLSD Docket 08/04/2020 Page 5 of 6
                                                       CASE NO.: 1:20-cv-23151-BLOOM/LOUIS


        1.      Judgment entered in favor of Defendant, this action dismissed with prejudice, and

                Plaintiffs have and recover nothing of Defendant by way of this action;

        2.      Judgment be entered against Plaintiffs and in favor of Defendant for all costs and

                attorneys’ fees incurred in the defense of this action; and

        3.      Defendant recover such other and further relief as this Court may deem just and

                proper.

 Date: August 3, 2020
                                                        Respectfully submitted,

                                                        s/ Neil D. Kodsi
                                                        Neil D. Kodsi, Esq.
                                                        Florida Bar No. 0011255
                                                        E-mail: neil.kodsi@jacksonlewis.com
                                                        JACKSON LEWIS P.C.
                                                        One Biscayne Tower, Suite 3500
                                                        2 South Biscayne Boulevard
                                                        Miami, Florida 33131
                                                        Telephone: 305-577-7600

                                                        Attorneys for Akal Security, Inc.

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 3, 2020, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 is being served this day on all counsel of record or pro se parties identified on the attached Service

 List via transmission of Notices of Electronic Filing generated by CM/ECF.

                                                        s/ Neil Kodsi
                                                        Neil D. Kodsi, Esq.




                                                   5
Case 1:20-cv-23151-BB Document 5 Entered on FLSD Docket 08/04/2020 Page 6 of 6
                                                    CASE NO.: 1:20-cv-23151-BLOOM/LOUIS

                                       SERVICE LIST

 Chad E. Levy, Esq.                               Neil D. Kodsi, Esq.
 E-mail: chad@levylevylaw.com                     E-mail: neil.kodsi@jacksonlewis.com
 David M. Cozad, Esq.                             JACKSON LEWIS P.C.
 E-mail: david@levylevylaw.com                    One Biscayne Tower, Suite 3500
 LEVY & LEVY, P.A.                                2 South Biscayne Boulevard
 1000 Sawgrass Corporate Parkway, Suite 588       Miami, Florida 33131
 Sunrise, Florida 33323                           Telephone: 305-577-7600
 Telephone: 954-763-5722
                                                  Counsel for Akal Security, Inc.
 Counsel for Plaintiffs




                                              6
